NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RICARDO Q. ROMERO,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-943
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Ricardo Q. Romero, pro se.



PER CURIAM.


             Affirmed.




LaROSE, C.J., and SILBERMAN and LUCAS, JJ., Concur.